

114 S2202 IS: Agriculture Equipment and Machinery Depreciation Act
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2202IN THE SENATE OF THE UNITED STATESOctober 22, 2015Ms. Klobuchar (for herself, Mr. Roberts, Mr. Schumer, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to treat certain farming business machinery and
			 equipment as 5-year property for purposes of depreciation.
	
 1.Short titleThis Act may be cited as the Agriculture Equipment and Machinery Depreciation Act. 2.Certain farming business machinery and equipment treated as 5-year property (a)In generalClause (vii) of section 168(e)(3)(B) of the Internal Revenue Code of 1986 is amended by striking the original use of which commences with the taxpayer after December 31, 2008, and which is placed in service before January 1, 2010 and inserting the original use of which commences with the taxpayer after the date of the enactment of the Agriculture Equipment and Machinery Depreciation Act.
			(b)Effective
 dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.